Bigelow, C. J.
The declaration sets out no valid cause oM action.
The plaintiff cannot recover on the count which alleges a payment of money by the insolvent to the defendant, because she acquired no right or title to the money by a gift or transfer of it from her husband. It still remained his property, and her possession of it was in legal contemplation the possession of her husband.
Nor can the plaintiff recover on his second count for the value of the land alleged to have been conveyed to the defendant by her husband. His deed to her conveyed no title, and the land still remained vested in the husband. There is no averment in the declaration that the land was first conveyed to a third person, and by him transferred to the wife. The allegation is of a direct conveyance from the husband to the wife. Taking the averments in the declaration to be true, the title to the land did not pass to the wife, but remained in the insolvent, and passed to the plaintiff as assignee in insolvency. Lord v. Parker, 3 Allen, 129.
A demurrer is the proper form of taking advantage of the insufficiency of a declaration, in a case where it does not state a valid cause of action. Such is the peculiar and proper office of a demurrer to a declaration. 1 Chit. PI. (6th Amer. ed.) 700.

Demwrrer sustained.